Citation Nr: 1403440	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-01 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for service-connected bilateral hearing loss prior to April 23, 2008.

2.  Entitlement to a disability rating greater than 20 percent for service-connected bilateral hearing loss from April 23, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

This matter was previously before the Board in March 2010 and April 2012 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file shows that the records are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal.


FINDINGS OF FACT

1.  Prior to April 23, 2008, the Veteran's service-connected bilateral hearing loss was manifested by no more than auditory acuity level II in the right ear and level VIII in the left ear.

2.  From April 23, 2008, the Veteran's service-connected bilateral hearing loss was manifested by no more than auditory acuity level I in the right ear and level IX in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss, prior to April 23, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


2.  The criteria for a disability rating in excess of 20 percent for service-connected bilateral hearing loss, from April 23, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim arises from his disagreement with the initial disability rating following the grant of service connection.  Once service connection has been established, the claim is substantiated and additional notice is not required.  Thus, any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Nevertheless, in correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

As noted above, this case was most recently remanded in April 2012 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination so as to assess the severity of his bilateral hearing loss.  Thereafter, additional VA treatment records dated through October 2012 were associated with the claims file,  and the Veteran was afforded a VA examination in May 2012.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 



Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

In rating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345   (1992).  Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz .  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85 , Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The disability rating is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In some cases, when an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, Table VIA will be used, applying only the puretone averages to determine the current level of severity.  38 C.F.R. § 4.85(c).

Bilateral Hearing Loss Prior to April 23, 2008

The Veteran underwent a VA audiological examination in July 2007.  At that time, the pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
40
45
60
47.5
LEFT
85
85
85
85
85

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 56 in the left ear.  The Veteran reported that he had difficulty understanding speech particularly in the left ear.

For the right ear, the average pure tone threshold of 47.5 decibels, with a speech discrimination rate of 90 percent, warrants a designation of Roman Numeral II. 38 C.F.R. § 4.85, Table VI (2013).  For the left ear, the average pure tone threshold of 85 decibels, with a speech discrimination rate of 56 percent, warrants a designation of Roman Numeral VIII.  38 C.F.R. § 4.85, Table VI (2013).  Where the right ear is Roman Numeral II, and the left ear is Roman Numeral VIII, the appropriate rating is 10 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2013).

Since the puretone threshold at each of the four specified frequencies in the left ear is 55 decibels or more, the Veteran has an exceptional pattern of hearing loss in the left ear.  As such, the Board can determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  In this case, the Veteran's left ear hearing loss corresponds to a numeric designation of Roman Numeral VIII under both Tables VI and VIA.  Therefore, under Diagnostic Code 6100, the appropriate rating remains at 10 percent.

Bilateral Hearing Loss From April 23, 2008

The Veteran was seen in April 2008 for puretone air and bone conduction testing for issuance of a new left ear mold.  The new ear mold was issued in July 2008 with notice of examination findings for severe to profound mixed hearing loss in the left ear and moderate to severe mixed hearing loss in the right ear.  Although the pure tone thresholds were not listed in the medical report, the findings were cited to show a change in the severity of the Veteran's hearing impairment when compared with the July 2007 examination results.   

The Veteran underwent another VA audiological examination in April 2011.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
45
60
65
55
LEFT
85
90
100
95
92.5

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 100 percent in the left ear.

For the right ear, the average pure tone threshold of 55 decibels, with a speech discrimination rate of 94 percent, warrants a designation of Roman Numeral I. 38 C.F.R. § 4.85, Table VI (2013).  For the left ear, the average pure tone threshold of 92.5 decibels, with a speech discrimination rate of 100 percent, warrants a designation of Roman Numeral IX because it meets the criteria for an exceptional pattern of hearing loss. 38 C.F.R. § 4.85, Table VIa (2013).  Where the right ear is Roman Numeral I, and the left ear is Roman Numeral IX, the appropriate rating is zero percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2013).

The Veteran underwent another VA audiological examination in May 2012.  At that time, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
45
40
50
65
50
LEFT
85
85
100
100
92

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 in the left ear.

Regarding the effect that the Veteran's hearing loss had on his occupation, the examiner reported that the Veteran's hearing loss would not prevent him from obtaining or maintaining employment in a wide variety of employment settings.  However, the examiner noted that the Veteran's hearing loss would hinder his ability to hear and understand in situations where background noise was present.  The examiner also indicated that the Veteran may have trouble hearing and understanding over equipment that does not allow for face-to-face communication, such as over the telephone.  Lastly, the examiner noted that the Veteran may also experience difficulties if a job required him to listen for or pay attention to high pitched tones. 

For the right ear, the average pure tone threshold of 50 decibels, with a speech discrimination rate of 92 percent, warrants a designation of Roman Numeral I. 38 C.F.R. § 4.85, Table VI (2013).  For the left ear, the average pure tone threshold of 92 decibels, with a speech discrimination rate of 84 percent, warrants a designation of Roman Numeral IX because it meets the criteria for an exceptional pattern of hearing loss.  38 C.F.R. § 4.85, Table VIa (2013).  Where the right ear is Roman Numeral I, and the left ear is Roman Numeral IX, the appropriate rating is zero percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2013).

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Neither the July 2007 nor the April 2011 VA examination reports provided a description of the functional effects of the Veteran's hearing loss disability.  However, as noted, the May 2012 VA examiner provided a detailed statement regarding the functional effects of the Veteran's hearing loss, and the Veteran also set forth the functional effects of his hearing loss at the July 2007 VA examination .  The Board finds that is sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected hearing loss.  However, in considering the audiometric findings, along with the assessment as to the functional impairment of the disability, an increased disability rating may not be granted for any period under consideration.

In sum, the weight of the credible evidence demonstrates that the Veteran's bilateral hearing loss does not warrant an increased disability rating under Diagnostic Code 6100 for all periods under consideration.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

A determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do that, the Board or the RO must determine if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If that is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular rating does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step to determine whether, to accord justice, an extraschedular rating must be assigned. 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111 (2008). 

In this instance, the severity of the Veteran's service-connected bilateral hearing loss disability is contemplated by the criteria of Diagnostic Code 6100.  The Board finds that the assigned disability rating adequately addresses the Veteran's symptoms of his bilateral hearing loss disability.  Higher ratings than the assigned rating are available under the diagnostic criteria.  In this regard, the Veteran's disability is currently rated at 20 percent, but the  mechanical application of the rating criteria suggest that his disability is noncompensable.  As such, the Board finds that the functional impairment has been contemplated in the assignment of a 20 percent disability rating.  Therefore, the Board finds that the schedular criteria adequately consider the current disability level and symptomatology, and referral for consideration of an extra-schedular disability rating is not warranted.


ORDER


An initial disability rating greater than 10 percent for service-connected bilateral hearing loss, prior to April 23, 2008, is denied.

A disability rating greater than 20 percent for service-connected bilateral hearing loss, from April 23, 2008, is denied.


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


